JOHNSTONE, Justice
(concurring specially).
But for one reservation, which does not affect the legal rationale or the judgment of the main opinion, I concur. The exception is that I do not agree with the statement that “[w]e sympathize with the Commission’s concern that the delay in obtaining satisfaction of these bonds makes a mockery of the public policy of this State favoring ‘the just, speedy and inexpensive determination of every action.’ ” 843 So.2d at 183. The Commission is the entity which persistently allowed the petitioners the option of merely submitting a reclamation plan instead of paying the sums due under the bonds.